Order entered December 6, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01281-CV

  KENNETH W. MORRISON, RICK ADAMS, AND STONECOAT OF TEXAS, LLC,
                            Appellants

                                            V.

                          JOHN D. PROFANCHIK, SR., Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-02057-2015

                                         ORDER
        Before the Court is appellants’ December 5, 2018 unopposed motion to extend time to

file reply brief. We GRANT the motion and ORDER the brief be filed no later than January 4,

2019.


                                                   /s/   DAVID EVANS
                                                         JUSTICE